DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 11/02/2021, in which claims 21, 23 – 24, 30, 33, and 35 was amended, and claims 21 -  20 was presented for further examination.
3.	Claims 21 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Response to Arguments
5.	Applicant’s arguments see pages 13 - 16, filed on 11/2/2021, with respect to claims 21 - 40 have been fully considered and are persuasive.  The rejection of claims 21 - 40 has been withdrawn. 



Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 21 – 40 (renumbered 1 – 20) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to system, method, and non-transitory computer readable medium for storing information about business service in one or more template type layers. The closest prior art Weavind et al (US 2014/0019611 A1), Subramanian et al (US 2017/0373935 A1), Ylonen et al (US 2016/0335259 A1) disclose similar features of storing information about business service in one or more template type layers. However, Weavind et al (US 2014/0019611 A1), Subramanian et al (US 2017/0373935 A1), Ylonen et al (US 2016/0335259 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “linking a first object associated with the first set of layers to a second object associated with the second set of layers such that the model information associated with the CI is dependent upon the implemented information associated with the CI, wherein linking the first object to the second object comprises storing a first reference to the first object within the second object, storing a second reference to the second object within the first object, or both, wherein the first object is associated with a first checkpoint having a first timestamp occurring within the period of time” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/12/2022